DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 7086910).
As per claims 1; and 7: Tanaka discloses a connector system/an electrical connector system (fig. 1), comprising: a connector body 10 defining a terminal cavity 15 extending therethrough and a 1st groove 17A and 2nd groove 18 each extending along an outer surface of the connector 10 (see figs. 10; 14); a terminal retainer 50 attached to the connector body 10 and moveable from a pre-staged position (as see in fig. 10) to a stage position (as see in fig. 14), the terminal retainer 50 configured to retain a terminal within the terminal cavity 15 when in the staged position, the terminal retainer 50 having: a base 52; a pair of first cantilevered arm 53 attached to and extending from the base 52, a cross bar (see figs. 6-7, the width of each side of the retainer) extending between free ends of the pair of first cantilevered arms 53 defining a first latch feature 51.
However, Tanaka does not explicitly discloses a second cantilevered arm attached to and extending from the crossbar, the second cantilevered arm disposed intermediate the pair of first 
On the other hand, Tanaka discloses there are two grooves (17A; 18) on the connector body 10 for the terminal retainer 50 to latch/lock in from the pre-staged position wherein the terminal retainer lock/latch/hook into the 1st groove 17A; and to the staged position wherein the terminal retainer lock/latch/hook into the 2nd groove 18 in order to provide stable, secure the terminal after all. However, a person having ordinary skill in the art would know that have a second cantilevered arm attached to and extending from the crossbar can only deal with duplicate in parts, because such a modification still would not change the function of the connector system. Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify a connector system of Tanaka by having cantilevered arm attached to and extending from the crossbar, the second cantilevered arm disposed intermediate the pair of first cantilevered arms and defining a second latch feature, wherein the first latch feature engages the first groove when the terminal retainer is in the pre-staged position and wherein the first latch feature engages the second groove and the second latch feature engages the first groove when the terminal retainer is in the staged position as taught by the instant invention to further provide the terminal with secure, tight, firm and fasten to the connector. Furthermore, Tanaka’s reference would have more economical features such as less design, less structure; and cost less but still solves the main stated issue or particular purpose to secure the retainer to the connector and to secure the terminal within the connector as it should be; and Tanaka’s reference appears to be perform equally well compared to the instant invention also. 

As per claims 2-5; and 8-11: Tanaka discloses the connector system, wherein the terminal retainer 50 further comprises a terminal retaining post 55 extending from the base 52 and configured to Page 9 of 13U.S. Nonprovisional Patent ApplicationP100546 

As per claims 6; and 12: Tanaka discloses the connector system; and the terminal retainer with a pair of cantilevered arms extend perpendicularly from the base. However, Tanaka does not explicitly disclose the second cantilevered arm extends perpendicularly from the base.
However, a person having ordinary skill in the art would know that having a second cantilevered arm extends perpendicularly from the base can only deal with duplicate in parts. Since, there is a cantilevered arms extend perpendicularly from the base as taught by the prior art of record, and such modification still would not change the function of the connector system over all, but further provide a stable and secure the terminal within the connector system. Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify a connector system of Tanaka by having the second cantilevered arm extends perpendicularly from the base as taught by the instant invention. Furthermore, Tanaka’s reference would have more economical features such as less design, less structure; and cost less but still solves the main stated issue or particular purpose to secure the retainer to the connector and to secure the terminal within the connector as it should be; and Tanaka’s reference appears to be perform equally well compared to the instant invention also. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831